Citation Nr: 1548625	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability manifested by abscess pockets in the pelvis, to include as secondary to hairy cell leukemia.

4.  Entitlement to service connection for methicillin-resistant staphylococcus aureus  (MRSA) L2-L3 discitis/epidural abscess, to include as secondary to hairy cell leukemia.

5.  Entitlement to an initial rating in excess of 60 percent prior to April 6, 2011, for coronary artery disease and ischemic cardiomyopathy.

6.  Entitlement to an initial rating in excess of 10 percent for fatigue.

7.  Entitlement to an effective date earlier than August 20, 2001, for service connection for coronary artery disease and ischemic cardiomyopathy.
8.  Entitlement to a temporary total rating based on hospitalization or convalescence for treatment of a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  Service in the Republic of Vietnam is indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, September 2011, December 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a March 2013 decision, the Board denied service connection for a disability manifested by abscess pockets in the pelvis and MRSA, a higher initial rating for fatigue, and a temporary total rating based on hospitalization or convalescence for treatment of a service-connected disability.  The Board also remanded claims for an increased rating for PTSD, an earlier effective date for a 50 percent rating for PTSD, a higher initial rating for coronary artery disease (CAD) and ischemic cardiomyopathy, and an earlier effective date for service connection for CAD and ischemic cardiomyopathy.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a December 2013 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  

A November 2013 rating decision increased the rating for CAD and ischemic cardiomyopathy to 100 percent effective May 21, 2013.  In a July 2014 decision, the Board denied a rating in excess of 50 percent for PTSD and an effective date earlier than June 25, 2008, for a 50 percent rating for PTSD and remanded the remaining claims for further development.  The record shows substantial compliance with the remand requests with respect to the claims for an earlier effective date and higher initial ratings.  Dyment v. West, 13 Vet. App. 141 (1999).  An August 2014 rating decision assigned an earlier effective date of April 6, 2011, for the 100 percent rating for CAD and ischemic cardiomyopathy.

The issues of entitlement to service connection for right and left knee disabilities, a disability manifested by abscess pockets in the pelvis, and MRSA, and entitlement to a temporary total rating are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  VA first received the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151 for a heart disability on August 20, 2001, and the Veteran's claim for service connection for a heart disability on November 18, 2004.

2.  Since the June 24, 2011, effective date of service connection, the Veteran's fatigue has not been manifested by signs and symptoms of chronic fatigue which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

3.  Prior to April 6, 2011, the Veteran's coronary artery disease was not manifested by chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 20, 2001, for service connection for coronary artery disease and ischemic cardiomyopathy are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).

2.  The criteria for an initial rating in excess of 10 percent for fatigue are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.88b, Diagnostic Code 6354 (2015).

3.  The criteria for an initial rating in excess of 60 percent prior to April 6, 2011, for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the claims for an earlier effective date and higher ratings arise from an appeal of the initial effective date and ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in October 2011 to ascertain the nature and etiology of his fatigue.  While the examiner opined that the Veteran's fatigue was a symptom of his hairy-cell leukemia, the examiner did not describe the severity of the fatigue.  VA provided the Veteran with an examination in February 2012 to ascertain the severity of the fatigue.  As that examination did not fully address the Veteran's symptoms, another examination was provided in October 2014.  The Board finds that examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  With respect to coronary artery disease and ischemic cardiomyopathy, VA provided examinations in January 2005 and June 2009.  The Board finds those examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

In this case, VA received the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151 for a heart disability on August 20, 2001.  A December 2001 rating decision denied the claim.  He appealed that decision to the Board.  On November 18, 2004, VA received the Veteran's claim for service connection for a heart disability, claimed as secondary to posttraumatic stress disorder.  A March 2005 rating decision denied that claim.  He appealed that decision to the Board.  In a March 2008 decision, the Board denied both claims.  In a September 2011 rating decision, the RO conducted a special review of the Veteran's claims file pursuant to recent caselaw and granted service connection for coronary artery disease and ischemic cardiomyopathy on a presumptive basis as due to exposure to Agent Orange and assigned an effective date of August 20, 2001.

As indicated above, the Veteran's claim for service connection for coronary artery disease and ischemic cardiomyopathy was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).  

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

The Veteran filed a claim for compensation under the provisions of 38 U.S.C. § 1151 for a heart disability on August 20, 2001, and a claim for service connection for a heart disability on November 18, 2004.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to inservice exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Therefore, under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran has had heart disease since at least May 2001, the Veteran did not file a claim for service connection for heart disease until November 18, 2004.  Even if the Board were to use the August 20, 2001, date of claim for compensation under the provisions of 38 U.S.C. § 1151, the later date in this case remains the date of claim.  Accordingly, an effective date earlier than August 20, 2001, for the award of service connection for coronary artery disease and ischemic cardiomyopathy is not warranted under 38 C.F.R. § 3.816(c)(2).  

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no claim for service connection for a heart disorder of record prior to August 20, 2001.  The claim was not received within one year of separation.  Thus, the Board finds that August 20, 2001, is the appropriate effective date for the grant of service connection for coronary artery disease and ischemic cardiomyopathy.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for an earlier effective date, the Board finds that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower ratings will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  The evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015).

Fatigue

Effective June 24, 2011, the Veteran's fatigue associated with hairy-cell leukemia has been assigned an initial 10 percent rating under Diagnostic Code 6399-6354.  38 C.F.R. § 4.88b (2015).  Thus, his disability has been rated by analogy under Diagnostic Code 6354 for chronic fatigue syndrome.  38 C.F.R. §§ 4.20, 4.27 (2015).

Under Diagnostic Code 6354, a 100 percent rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A 60 percent disability rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 40 percent disability rating is warranted for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 20 percent disability rating is warranted for signs and symptoms of chronic fatigue syndrome which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 10 percent disability rating is warranted for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  38 C.F.R. § 4.88b (2015).

VA provided the Veteran with an examination in October 2011 to ascertain the nature and etiology of his fatigue.  While the examiner opined that the Veteran's fatigue was a symptom of his hairy-cell leukemia, the examiner did not describe the severity of the fatigue.  

VA provided the Veteran with an examination in February 2012 to ascertain the severity of his fatigue.  The examiner stated that the Veteran's medical history and symptoms were unchanged from the October 2011 examination.  The examiner noted that the Veteran has debilitating fatigue but that it had not reduced his daily activity level to less than 50 percent of pre-illness level.  The examiner noted that the Veteran did not have any cognitive impairment attributable to chronic fatigue.  The examiner noted that the Veteran's symptoms waxed and waned.  The examiner indicated that the Veteran's symptoms restricted his routine daily activities to 50 percent to 75 percent of pre-illness level.  The examiner indicated that the Veteran's fatigue resulted in a total duration of at least one but less than two weeks of periods of incapacitation over the past 12 months.  The examiner concluded that the Veteran's fatigue would not impact his ability to work.  As a joint motion for remand found that the examination did not fully address the Veteran's symptoms, the Board requested another examination.  

The Veteran underwent another examination in October 2014.  The examiner noted that the Veteran did not have debilitating fatigue that reduced his daily activity level to less than 50 percent of pre-illness level.  The examiner noted that the Veteran did not have any cognitive impairment attributable to chronic fatigue.  The examiner indicated that the Veteran's symptoms did not restrict his routine daily activities as compared to the pre-illness level.  The examiner indicated that the Veteran's fatigue did not result in any periods of incapacitation.  The examiner opined that the Veteran's fatigue would have no effect on his ability to obtain and maintain gainful employment, and noted that review of Veteran's laboratory results over the last several months indicated no reason for residual fatigue.  

The Board finds that since the June 24, 2011, effective date of service connection, the Veteran's fatigue has not been manifested by signs and symptoms of chronic fatigue syndrome which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  While the February 2012 examination may not have fully addressed the Veteran's symptoms, the examination still found that his fatigue has not reduced his daily activity level to less than 50 percent of pre-illness level and resulted in a total duration of less than two weeks of periods of incapacitation over the past 12 months.  The October 2014 examination found that the Veteran did not have debilitating fatigue that reduced his daily activity level to less than 50 percent of pre-illness level and his fatigue had not resulted in any periods of incapacitation.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 6354.

The Board has also considered whether any other applicable rating criteria may enable the assignment of any higher rating.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In conclusion, an initial rating in excess of 10 percent for fatigue associated with hairy-cell leukemia is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease and Ischemic Cardiomyopathy

Effective August 20, 2001, the Veteran's coronary artery disease and ischemic cardiomyopathy has been assigned a 60 percent rating under Diagnostic Code 7005.  Effective April 6, 2011, his heart disability has been assigned a 100 percent rating.  Thus, only the period prior to April 6, 2011, will be addressed.

Under Diagnostic Code 7005, a 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned for coronary artery disease resulting in more than one episode of acute congestive heart failure during the past year; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2015).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2015).  

While the record shows treatment for the Veteran's coronary artery disease and ischemic cardiomyopathy prior to April 6, 2011, the record does not show that the disability resulted in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  VA and private treatment notes do not show that he had chronic congestive heart failure.  A January 2005 VA examination found an estimated MET level of 7 to 10, with a level of 5 to 7 considering back and foot impairments, and an ejection fraction of greater than 55 percent.  A June 2009 VA examination found an estimated MET level of greater than 5 but not greater than 7 and an ejection fraction of 45 to 50 percent.  A June 2010 stress test found a calculated ejection fraction of 32 percent.  Thus, a rating in excess of 60 percent was not warranted prior to April 6, 2011.

The Board notes the ejection fractions of less than 30 percent in May and June 2001 private treatment notes but observes that those are prior to the August 20, 2001, effective date of service connection.  Moreover, in July 2001, the ejection fraction increased to 31 percent, and remained 30 percent or greater during the entire period under review.  Thus, the Board finds the ejection fractions of less than 30 percent found in May and June 2001 to be less probative than those from August 20, 2001, to April 5, 2011.

In conclusion, an initial rating in excess of 60 percent prior to April 6, 2011, for coronary artery disease and ischemic cardiomyopathy was not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected fatigue and heart disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  All of his symptoms are reasonably contemplated by the rating criteria.  Moreover, from October 20, 2003, to April 6, 2011, he was granted a total disability rating based on individual unemployability due in part to his heart disability under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  The Board notes that the combined rating of the service-connected disabilities became 100 percent effective April 6, 2011.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not warranted.



ORDER

Entitlement to an initial rating in excess of 60 percent, prior to April 6, 2011, for coronary artery disease and ischemic cardiomyopathy is denied.

Entitlement to an initial rating in excess of 10 percent for fatigue is denied.

Entitlement to an effective date earlier than August 20, 2001, for service connection for coronary artery disease and ischemic cardiomyopathy is denied.


REMAND

In the July 2014 remand, the Board requested that the Veteran be provided a VA examination to determine the nature and etiology of the claimed disabilities of the left and right knees.  

The Veteran was provided a VA examination in October 2014 by the examiner who conducted the prior June 2012 examination.  The Veteran reported in-service knee injuries related to carrying ammunition boxes and falls, treating himself after service but seeing a family physician in 1970, and starting pain medication 20 to 30 years prior.  The examiner noted an August 2005 VA treatment note showing the Veteran's report of falling on a sharp piece of rock and being told it was a "stone bruise," and that the bruise had recently enlarged and become darker.  X-rays showed minimal bilateral degenerative change and no acute osseous abnormality.  The examiner noted that after review of the medical records, there was no evidence to support the claim.  The examiner noted that the Veteran reported no visits during service for his knees and he could not report any specific injuries during service.  The examiner noted the Veteran's report of no history of surgery and no injections for care of the knees.  The examiner opined that the 2012 x-rays demonstrated minimal bilateral degenerative changes consistent with age.  The examiner noted that the 1966 x-ray of the left knee was negative and there were no residual problems in the service treatment records.  

While the Board appreciates the examiner's opinion, the examiner appears to have relied on the lack of documentation of complaints and treatment.  The examiner did not consider the Veteran's competent lay statements as to the in-service occurrence of injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Veteran should be provided another examination with a different examiner to obtain the needed opinion.

Also in the prior remand, the Board requested an opinion on whether the Veteran had a disability manifested by abscess pockets in the pelvis or MRSA during the appeal period and, if so, whether either was caused or aggravated by hairy-cell leukemia.  

The Veteran underwent a VA infectious diseases examination in October 2014.  The Veteran reported that he developed MRSA and abscesses in 1999 or 2000.  The examiner cited a review of the medical records in the claims file, including a May 2001 VA treatment note with an admitting diagnosis of staph sepsis.  The examiner provided a diagnosis of staph bacteremia, resolved, with a date of diagnosis of 2014, noting normal laboratory results from 2014.  The examiner opined that the Veteran had abscess pockets in the pelvis and MRSA during the appeal period, citing records from 1999 to 2000 showing near terminal illness secondary to hairy cell leukemia with bone marrow suppression, severe anemia, and suppressed white cells and platelets.  The examiner then opined that the Veteran had staph sepsis secondary to hairy cell leukemia in 1999 to 2000.  

Despite the favorable opinion, the Board finds that clarification is needed.  While the examiner opined that the Veteran had the disabilities during the appeal period, the examiner also indicated that the Veteran had the disabilities only from 1999 to 2001, with 2014 laboratory results confirming their absence.  The examiner did not address any laboratory results between 2001 and 2014 or the June 2008 and October 2011 VA examination reports.  Therefore, the record remains unclear as to when the Veteran's disabilities resolved.  Thus, the Veteran's claims file should be returned to the examiner for an addendum that addresses those issues, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As the remand of the claims could affect the claim for a temporary total disability rating based on hospitalization or convalescence for treatment of a service-connected disability, the Board finds that the claims are inextricably intertwined and a Board decision on the temporary total disability rating claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Prior to the obtaining the examination and addendum, any outstanding medical records should be obtained.  The record contains VA treatment notes through February 2015.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since February 2015.

2.  Then, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of right and left knee disabilities.  Any indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that right and left knee disabilities had their onset in service or are causally related to service.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Return the claims file to the examiner who conducted the October 2014 VA infectious diseases examination for an addendum.  The examiner should state when the Veteran's disability manifested by abscess pockets in the pelvis and methicillin-resistant staphylococcus aureus L2-L3 discitis/epidural abscess resolved.  The examiner should discuss the laboratory results between 2001 and 2014 and the June 2008 and October 2011 VA examination reports, and should state whether there is any current residual disability as a result of either claimed condition.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


